Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 12, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  130272 & (18)                                                                                        Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellant,                                                                       Stephen J. Markman,
                                                                                                                      Justices

  v       	                                                         SC: 130272
                                                                    COA: 266826
                                                                    Calhoun CC: 2005-03191-FC;
                                                                    2005-003140-FC;
                                                                    2005-002906-FC
  GENAIL QUINCY POSTLEY, JR., 

           Defendant-Appellee. 


  _________________________________________/

         On January 9, 2006, this Court granted a motion for immediate consideration and
  stayed the proceedings in the Calhoun Circuit Court. On order of the Court, the
  application for leave to appeal the January 6, 2006 order of the Court of Appeals is again
  considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Court of Appeals as on leave granted, and DIRECT that court
  to decide the case on an expedited basis.

         We further ORDER that the stay issued by this Court on January 9, 2006, remains
  in effect until completion of this appeal. On motion of a party or on its own motion, the
  Court of Appeals may modify, set aside, or place conditions on the stay if it appears that
  the appeal is not being vigorously prosecuted or if other appropriate grounds appear.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 12, 2006                    _________________________________________
         p0112                                                                 Clerk